          Case 1:20-cv-05301-RA Document 36
                                         35 Filed 07/31/20 Page 1 of 2




July 31, 2020                                                            Stephen P. Younger
                                                                         Partner
                                                                         (212) 336-2685
                                                                         Direct Fax: (212) 336-7981
                                                                         spyounger@pbwt.com
BY ECF

Hon. Ronnie Abrams
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                      Re:     Marcia Melendez, et al. v. The City of New York, et al.,
                              No. 20 Civ. 5301 (RA)

Dear Judge Abrams:

               We write on behalf of all parties in the above-captioned action pursuant to the
Court’s July 29, 2020 instruction that the parties meet and confer to propose a joint briefing
schedule in connection with Plaintiffs’ motion for preliminary injunctive and declaratory relief
(“PI Motion”) and Defendants’ anticipated motion to dismiss (“Motion to Dismiss”).

               Having met and conferred, the parties jointly propose the following briefing
schedule for the PI Motion and Motion to Dismiss:

                  •   Defendants’ opposition to the PI motion and anticipated Motion to
                      Dismiss are due August 12, 2020;

                  •   Plaintiffs’ reply in support of their PI Motion and opposition to
                      Defendants’ anticipated motion to dismiss are due August 26, 2020; and

                  •   Defendants’ reply in support of their anticipated Motion to Dismiss is due
                      September 2, 2020.

                Defendants respectfully request permission to file a single brief in opposition to
Plaintiffs’ PI Motion and in support of their anticipated Motion to Dismiss using the page limits
ordered by the Court on July 17, 2020. Plaintiffs likewise request permission to file a single
brief as a reply in support of their PI Motion and in opposition to Defendants’ anticipated Motion
to Dismiss using the page limits set forth in the Court’s July 17, 2020 order.
           Case 1:20-cv-05301-RA Document 36
                                          35 Filed 07/31/20 Page 2 of 2
Hon. Ronnie Abrams
July 31, 2020
Page 2

               The parties respectfully request that the Court adopt this proposed briefing
schedule and related agreement of the parties as to page limits.

               In addition, Plaintiffs respectfully request an oral argument at the Court’s earliest
convenience. The only date on which Plaintiffs’ counsel is currently not available for an oral argument is
September 16, 2020. The only dates on which Defendants’ counsel are not available for oral argument in
September are September 9, 10, 18, and 28, 2020.



                                                 Respectfully submitted,




                                                      Stephen P. Younger

cc:     Pamela Koplik, Esq.

        Carlos Ugalde, Esq.

                                                     The parties' proposed briefing schedule is granted. The Court will
                                                     schedule oral argument shortly.


                                                     SO ORDERED.


                                                                   ____________________________
                                                                   Ronnie Abrams, U.S.D.J.
                                                                   July 31, 2020
